Citation Nr: 1642154	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  08-15 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent since May 2, 2007 for left knee medial meniscus tear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran had active service from May 1993 to August 1998.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for a compensable rating for her service-connected left knee disability.  Thereafter, an April 2008 rating decision granted an increased 10 percent rating for the left knee disability, effective May 2, 2007. 

An April 2009 Decision Review Officer's (DRO) Conference Report shows that the Veteran's service representative agreed to having an additional VA rating examination conducted in lieu of the Veteran's prior request for a DRO hearing.  

A December 2011 Board decision which denied a compensable rating prior to May 2, 2007, and a rating in excess of 10 percent since that time for a left knee disability was appealed.  In a June 2013 Memorandum decision the United States Court of Appeals for Veterans Claims (Court) affirmed the Board's December 2011 decision to the extent it denied a compensable rating prior to May 2, 2007, for left knee disability but vacated that Board decision to the extent it denied a rating in excess of 10 percent since May 2, 2007.  The Court remanded the case for compliance with the terms of the Memorandum Decision.  Accordingly, the matter of a compensable rating prior to May 2, 2007, is no longer on appeal and the claim has been characterized accordingly. 

The Board remanded the matter in June 2014 for additional development.  Then, an April 2015 Board decision denied a rating in excess of 10 percent since May 2, 2007, the left knee medial meniscus tear.  The 2015 Board decision was appealed to and vacated by Court Order in October 2015 which remanded the case to implement the terms of a Joint Motion for Remand (JMR).  

The Board remanded this case in December 2015 for additional development.  The case has now been returned for appellate consideration.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Since May 2, 2007, the Veteran has had painful left knee motion but neither flexion nor extension of that joint has been limited to a compensable degree.  

2.  Since May 2, 2007, the Veteran has had no more that slight left knee instability necessitating the need for a brace but has not had dislocation of a semilunar cartilage, or actual locking or effusion into the joint.  


CONCLUSIONS OF LAW

1.  Since May 2, 2007, the criteria for a rating in excess of 10 percent based on impairment of left knee motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5299 - 5260 (2015).  

2.  Since May 2, 2007, the criteria for a separate compensable rating of no more than 10 percent for left knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by letters of September 14, 2006, December 2007, and May 2008, following which the claim was readjudicated in a June 2009 supplemental statement of the case (SSOC).  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Mayfield v. Nicholson, 444 F.3d 1328, 1333(Fed. Cir. 2006); see also 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA has obtained service treatment records and VA medical records, afforded the appellant physical examinations, and obtained medical opinions as to the severity of the left knee disability.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Also, the Veteran declined to testify in support of her claim.  

Following the Court's June 2013 Memorandum decision the Board remanded this case in June 2014 for additional VA treatment records, as well as a VA examination in light of the Court's indication that the significance of a 2010 VA treatment records notation of a "significant lateral [patellar] tilt" was not clear as to a rating under Diagnostic Code 5257.  The Board's June 2014 remand requested that an examiner clarify whether this was indicative of subluxation or lateral instability.  That VA examination was conducted in July 2014 and the examiner addressed the query posed in the Board's remand.  

In the Board's April 2015 denial of a rating in excess of 10 percent since May 2, 2007, it was noted that based on the July 2014 VA examiner's report it was unclear if reports of pain, locking and joint effusion were a description of what the examiner was observing, or what the Veteran was reporting she had experienced.   

The Court vacated that 2015 Board decision based on a JMR which stated that the Board failed to discuss the relevance of distinguishing between Appellant reporting the symptoms and the examiner observing the symptoms.  Further, the JMR observed that while the 2015 Board decision also stated that "[e]ven if [effusion] was present at that time, it was the only occasion when effusion was observed," and, "it may not be concluded there are frequent episodes of it."  However the JMR stated that the July 2014 VA examiner reported that Appellant's episodes of joint "locking," pain, and effusion were all frequent and, as such, the Board's finding was inconsistent with the evidence of record.  

Based on this, in December 2015 the Board again remanded the case to clarify whether the reported symptoms of pain, locking, and effusion into the left knee joint was a description of what the examiner was observing or, on the other hand, what the Veteran was reporting she had experienced; and if the latter, whether on the actual physical examination the Veteran in fact had pain, locking, and effusion into the left knee joint and, if so, whether the any or all of these symptoms were experienced frequently.  

Also, the December 2015 Board remand requested that an opinion be rendered as to whether MRIs, e.g., in October 2007 or October 2015, documented the presence of arthritis.  Both of these queries were answered, respectively, in VA medical opinions in March 2016, by the July 2014 VA examiner, and in May 2016 by another VA physician.  Specifically, the March 2016 addendum stated that the popping and loss of function reported at the July 2014 VA examination were subjective complaints but that there was no objective evidence thereof at the time of the actual July 2014 examination.  Since these symptoms were not found at the time of that examination the examiner could not respond to the query of whether the symptoms were experience frequently inasmuch as that matter was predicated upon whether the Veteran actually experienced such symptoms at the time of the examination.  

Further, while the opinion in March 2016 indicated that the 2007 and 2015 MRIs yielded no documentation of arthritis, the fact that another VA examiner in May 2016 rendered an opinion that the MRIs justified a diagnosis of arthritis was not violative of the 2015 Board remand inasmuch as personal knowledge of what occurred at the July 2014 VA examination was not required to respond to what was essentially an objective medical determination and, as such, did not require any recollection of events at the time of the July 2014 VA examination.  

The Veteran's service representative has not challenged the adequacy of the findings of the March 2016 addendum to the July 2014 VA examination or the opinion in May 2016 that the MRIs justified a diagnosis of arthritis.  Rather, the service representative has only noted that a VA examiner indicated that the Veteran's subjective complaints were significantly more severe than the objective findings and, from this, it is alleged that her subjective complaints were arbitrarily and unacceptably dismissed.  Citation was made to the Federal Circuit's holding in Buchanan v. Nicholson, 451 F.3d at 1336.  

However, it is within the realm of a physician's education, knowledge, and expertise to render an opinion as to the consistency between subjective complaints and objective findings on a physical examination.  Nevertheless, the ultimate determination of the credibility of the Veteran's subjective complaints is a finding of fact made by VA adjudicator's and not by an examining physician.  

Otherwise, the adequacy of the recently obtained medical opinions has not been challenged.  As to this, even in light of the duty to independently consider issues suggested by the evidence of record, under Comer v. Peake, 552 F.3d 1362, 1368 (Fed.Cir. 2009), "the Board is entitled to assume the competence of a VA examiner unless the competence is challenged.  Rizzo [v. Shinseki,] 580 F.3d at 1290-91.  The argument that a VA medical examiner's opinion is inadequate is sufficiently close to the argument raised in Rizzo that it should be treated the same."  Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); see also Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

There were no other additional challenges by the Veteran or her service representative as to any medical evidence of record.  Thus, the Board finds that the information obtain from the March and May 2016 VA medical opinion addendums substantially complies with the Board's 2015 remand instructions.  Accordingly, there has been substantial, if not full, compliance with the Board's remand.  See generally Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)). 

The Board has thoroughly reviewed all the evidence and while obligated to provide supporting reasons and bases, it does not have to discuss, in detail, all of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380 - 81 (Fed. Cir. 2000).  This analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran must not assume that any evidence not explicitly discussed has been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000); and Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007) ("There is a presumption that [VA] considered all of the evidence of record," and the mere failure by the board to discuss a particular piece of evidence is insufficient to rebut that presumption).  

Background

Historically, service connection for left knee medial meniscal tear was granted in a November 1999 rating decision, and an initial 10 percent rating was assigned from August 1998, citing hyphenated Diagnostic Codes 5299 - 5260.  A January 2006 rating decision reduced the evaluation to zero percent, effective April 1, 2006.  The Veteran filed a claim for an increased rating on July 28, 2006.  The January 2007 rating decision on appeal denied a compensable evaluation but, subsequently, an April 2008 rating decision increased the evaluation to 10 percent, from May 2, 2007.  

On VA general medical examination in April 1999 no medical records were available for review by the examiner.  The Veteran reported having bilateral knee pain, greater in the left knee, since an inservice fall, following which she had had physical therapy.  She had taken Motrin as needed but still had pain which was mild in intensity but which occurred several times almost every day.  There were no particular aggravating or relieving factors.  She had been prescribed Naprosyn in the past but now took Tylenol as need, usually about three times daily which had not provided much relief.  In the past a private physician had given her an injection of medication into her left knee.  She related a history of occasional locking as well as a cracking sound in her knee.  There was usually no swelling and not much tenderness.  

On physical examination flexion of the Veteran's left knee was to 120 degrees with pain on the extreme of flexion.  Extension was to zero (0) degrees.  Lachman's test was positive.  She had tenderness on the medial side of the left knee and knee movement at 0 degrees medially or laterally caused pain in the medial side of her left knee.  The relevant diagnosis was bilateral knee pain, more on the left side, probably early degenerative arthritis of the left knee.  X-rays of both knees revealed no fracture or dislocation, and the joint spaces were normal, bilaterally.  

VA outpatient treatment (VAOPT) records show that a left knee X-ray in August 2000 revealed no abnormalities and the joint spaces were well maintained.  Also in 2000 the Veteran was treated for a postservice steam burn of the medial aspect of the left knee, for which she received physical therapy. 

On VA examination in June 2005 the Veteran's claim file was not available for review.  She complained of continued pain over the medial aspect of her left knee.  She described the pain "in a longitudinal fashion and right over the medial collateral ligament."  She had more pain with weather changes but had no locking, catching, dislocations, instability or weakness.  Her only complaint was of pain.  Flare-ups occurred only with weather changes, which caused increased pain.  She had not had knee surgery and did not take medications.  

On physical examination the Veteran's gait was normal.  Left knee range of motion was from 0 to 135 degrees, which was reported to be normal.  She had no pain on motion.  She had tenderness at both the origin and the insertion of the medial collateral ligament but no joint line tenderness.  She had no instability.  Lachman's sign was negative.  There was no varus or valgus instability and she had a negative posterior Drawer's sign, a negative McMurray's sign, and a negative patellar grind test.  She had no increased pain, no weakness, and no "lack of motion" with repetitive use.  X-rays of her left knee revealed the joint spaces were well maintained and there was no evidence of joint effusion or bony fracture.  The assessment was that she had no evidence of any mechanical symptoms.  She had no menisceal tears but had what appeared to be a strain of the medial collateral ligament.  The examiner stated that this should not prevent her from working and it was unlikely to be related to her inservice fall.  

A June 29, 2005 VAOPT noted that the Veteran had started a new job.  

On VA examination of the Veteran's feet on October 18, 2006, she reported that she had been unemployed for less than one year, having retired to become a student.  She had last been employed in January 2006.  

On VA examination on October 18, 2006, of the Veteran's left knee it was reported that her course since her 1994 inservice injury had been stable.  Her current medications were nonsteroidal anti-inflammatory drugs (NSAIDS).  She took Ibuprofen, as needed.  She had not been hospitalized or had surgery for her left knee.  She had no need for an assistive aid for walking and had no constitutional symptoms or incapacitating episodes of arthritis.  As to functional limitations, she could only stand for 15 to 30 minutes.  She was able to walk more than 1/4 mile but less than 1 mile.  

As to the Veteran's symptoms, it was reported that she had no deformity, instability, stiffness, weakness, episodes of dislocation or subluxation, locking episodes, effusion or inflammation.  She had no flare-ups of joint disease.  She did have giving way of the left knee, in addition to pain.  

On physical examination the Veteran's gait was normal.  There was no evidence of abnormality weight-bearing.  Left knee flexion, against gravity, was from 0 to 100 degrees and there was no report of pain on motion or any additional limitation of motion on repetitive use.  There was no inflammatory arthritis.  There was no left knee crepitation, posterior masses, clicks or snaps, grinding, patellar instability or meniscus abnormality.  Left knee X-rays were normal.  The diagnosis was that there was no objective evidence of a left knee condition.  As to the effects of activities of daily living, there were none as to traveling, feeding, bathing, dressing, toileting, and grooming, but mild as to shopping, and moderate as to performing chores, exercise, and recreation.  

A May 2, 2007, VAOPT record shows that the Veteran reported that three months earlier she woke up in the middle of the night with severe knee pain following treadmill exercised.  She reported that the left knee popped, gavs way, locked, and felt unstable with weight-bearing.  She reported that she worked in a medical office and sat most of the day.  On examination, her range of motion was described as within functional limits, with pain at the end ranges.  The anterior cruciate and posterior cruciate ligaments were intact.  She had pain with valgus stress, medial line tenderness, and pain with McMurray's testing.  The assessment was interior derangement of the left knee. 

Another May 2, 2007, VAOPT record shows that she reported having had left knee pain off and on until about 3 months ago.  She had resumed exercising, i.e., walking on a treadmill, but had awoken in the middle of the night with severe pain, having had a "pop in [the] left knee."  She rated the pain as 8 to 9 on a scale of 10, and it was worse transversing stairs, on twisting, and prolonged sitting or walking.  She reported that the knee popped, locked, gave way, and felt unstable on weight-bearing.  She worked in a medical office and sat for most of the day.  She had now stopped exercising due to pain.  On examination she had pain at the ends of motion.  The anterior and posterior cruciate ligaments were intact.  She had pain on valgus stress and on McMurray's test but not on varus stress, and she had medial joint line tenderness.  The assessment was that internal derangement of the left knee was to be ruled out.  Another record of that same date shows that she was fitted with a neoprene sleeve to her left knee.  She complained of left knee pain and reported that the knee was always popping and hurting.  

An August 27, 2007, VAOPT shows that the Veteran continued to have chronic left knee pain.  She had been told in the past that she had a menisceal tear but had not had an MRI.  She often had locking and giving way while walking on it and she had left knee pain even when walking.  On examination she had full range of motion of the knees and no obvious deformity, and muscle strength was 5/5, bilaterally, in the lower extremities.  

A September 2007 VA treatment record noted the Veteran complained of chronic left knee pain, locking, and giving way.  

A VA left knee MRI on October 5, 2007, revealed no significant joint effusion but there was mild narrowing of the tibiofemoral joint.  Findings in the posterior horn of the medial meniscus were suggestive of nonspecific degeneration and no definite meniscus tear was seen.  The cruciate and collateral ligaments were intact.  The patellar cartilage was smooth, and the patellar and quadriceps tendons appeared intact.  The impression was mild degenerative changes without evidence of meniscus injury or other findings of internal derangement.  

An October 15, 2007, VAOPT record shows that the Veteran reported that Naproxen was not helping her pain in her feet and knees.  She reported that she had been seen in an emergency room for pain in her knees, feet, and heels.  Her knee pain was constant and not relieved with Naproxen.  However, an October 14, 2007, emergency room nursing assessment shows that she had slow ambulation on arriving at an emergency room, and that she complained of bilateral foot and heel pain.  This assessment made no reference to a current complaint of knee pain, but another record of that date noted only a history of bilateral knee pain.  

A December 2007 VA treatment record shows that the Veteran reported that she was not having as much pain during the day at work as she had in the past.  A December 3, 2007, VAOPT record shows that the Veteran had been issued as hinged brace for her left knee, and now needed one for her right knee.  Another record of that date indicates that she continued to have bilateral knee pain, greater in the left knee, and that radiographs in the past had shown only degenerative changes.  She was taking Naproxen and Lortab.  She took Lortab as soon as she got to work and did not have as much problems with pain during the day, and took it when she got home at night.  On examination she had crepitus in each knee and muscle strength was 5/5 in both lower extremities.  

A July 22, 2008, VA Mental Health Clinic note shows that the Veteran had applied for employment with VA.  An August 20, 2008, VA clinical record noted that she was employed by VA.  A September 12, 2008, VAOPT record shows that the Veteran worked at a VA facility "in patient escort" and had to push heavy stretchers and wheelchairs constantly.  An April 3, 2009, VAOPT record shows that the Veteran would be applying for three VA jobs that would not have the same physical requirements as her current job.  

On VA examination on April 25, 2009 the Veteran reported that her left knee condition had progressively worsened and that she took NSAIDS.  She took Naproxen daily, and also took Hydrocone daily with a good response.  She had no history of hospitalization or surgery.  It was reported that she had symptoms of giving way, pain, and stiffness as well as decreased joint speed but had no deformity, instability, weakness, incoordination, episodes of dislocation or subluxation, episodes of locking, effusion or inflammation.  She had no flare-ups of joint disease.  As to limitations she was unable to stand for more than a few minutes but was able to walk 1 to 3 miles.  She did not require any ambulatory aids and her gait was normal.  She had left knee tenderness on palpation just distal to the patella but had no bumps consistent with Osgood-Schlatter's disease, crepitation, posterior masses, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, or abnormality tendons or bursae.  There was no objective evidence of pain on active left knee motion.  Left knee flexion was from 0 to 90 degrees and extension was normal to 0 degrees.  There was no objective evidence of pain following repetitive motion or any additional limitations after three repetitions of motion.  There was no joint ankylosis.  She was employed full-time as an ambassador in customer service.  

The examiner reported that the Veteran had loss less than one week of work in the last 12 months because of sickness.  The diagnosis was patellofemoral syndrome (PFS) of the left knee.  This impacted her occupational activities due to pain.  There was no impact as to traveling, feeding, bathing, dressing, toileting, grooming, and driving but a mild impact as to performing chores, and a moderate impact as to shopping, exercising, and participation in sports.  X-rays of both knees revealed the joint spaces were normal and there was no osseous abnormality or joint effusion.  The radiological impression was that both knees were normal.  

A January 15, 2010 VAOPT record shows that on examination the Veteran had no swelling or effusion of the left knee but there was tenderness to palpation of the anterior aspect.  She had full extension and active flexion was limited to 90 degrees, and to 100 degrees passively.  There was popping and clicking within the left knee but strength was 5/5 and Drawer's and McMurray's tests were negative.  The assessment was a left knee sprain.  

A March 1, 2010, VAOPT record shows that the Veteran had genu recurvatum.  On examination left knee motion was from "+5" degrees to 130 degrees.  She had moderate crepitus, bilaterally, worse in the right knee.  Strength in flexion and extension was 4+/5, bilaterally, due to pain.  There was tenderness on palpation of both patellar tendons.  As to patellar tracking, there was a "severe lateral tilt to patellae, mild lateral tracking."  Posterior drawer, Lachman's, McMurray's, varus stress, and valgus stress testing were all negative.  Patellar compression test was positive.  She was to be fitted with a patellar stabilizing brace with lateral buttress.  The assessment was that she presented with signs and symptoms of chondromalacia, and demonstrated significant lateral tilt of the patella.  Impairments included decreased strength and decreased functional abilities due to pain.  

VA X-rays of the Veteran's knees, bilaterally, of October 31, 2012, revealed no left knee fracture, dislocation, joint space narrowing or joint effusion.  A June 6, 2013, VAOPT record shows that she reported that her knees gave out frequently after being stationary for any length of time.  However, she denied having any injuries from her falls.  A November 6, 2013, VAOPT record shows that she desired to have knee braces for when she exercised.  A February 3, 2014, VAOPT record reflects that she was to be given bilateral Corflex wrap-around hinged knee braces.  

On VA examination on July 24, 2014 the Veteran's VA treatment records were reviewed.  Her records in VBMS could not be reviewed by the examiner because the Veteran was a current VA employee.  However, the examiner stated that a review of her "CPRS" records was sufficient for the examination, noting that information contained in the Veteran's service treatment records would not have changed the outcome of the report of the examination.  It was reported that she had had a left knee strain and degeneration of the posterior horn of the left medial meniscus.  She complained of continued bilateral knee pain which was worse with prolonged sitting, walking or standing.  Reportedly, there was popping and loss of function in the left knee.  As to flare-ups, she reported having intense pain and that her left knee would give way to the point of having near falls, impairing her walking.  Extension and flexion of each knee were full, being from zero (0) degrees to 140 degrees, with pain only at the extremes of extension and flexion.  Range of motion in each knee remained unchanged after three (3) repetitions of motion, i.e., there was no limitation of motion of the knee prior to and after three repetitions of motion.  However, it was reported that she had functional loss or impairment consisting of weakened and painful movement of each knee.  She had tenderness or pain on palpation of the left knee joint line or soft tissue.  Strength in each knee on flexion and extension was slightly less than normal, being 4/5, i.e., having active movement against some resistance.  Tests of anterior ligamentous stability (Lachman's test), posterior ligament stability (Posterior Drawer's test), and medial - lateral instability (Apply valgus/varus pressure to the knee in extension and 30 degrees of flexion) were all normal.  There was no evidence or a history of recurrent patellar subluxation or dislocation.  She had never had menisceal surgery.  However, it was reported that she had a menisceal (semilunar cartilage) condition of the left, but not the right, knee with frequent episodes of joint locking, pain, and effusion.  

It was noted that the Veteran regularly used bilateral knee braces for stability.  It was reported that imaging studies had not documented either degenerative or traumatic arthritis, and X-rays had not documented patellar subluxation.  With respect to functional impact, it was reported that the impact on her ability to work was that she could not engage in prolonged standing, walking or climbing, or any bending.  

The examiner stated that lateral patellar tilt indicated that the patella was not located centrally, as usual, but slightly laterally located; whereas, patellar subluxation occurred when the patella was partially or temporarily dislocated from its' normal alignment, and both conditions could occur simultaneously or separately.  They were two different conditions.  

As to "Mitchell" criteria, the examiner reported that an opinion could not be provided without resorting to mere speculation because there was insufficient medical evidence upon which an opinion could be based.  Based on the clinical presentation, the examination findings and the Veteran's reports, the examiner could not, without speculation, opine as to what additional loss of range of motion in degrees that this condition would cause during repeated use over time or flare ups.  

A May 14, 2015 VAOPT record shows that the Veteran complained of that her left knee would give out and that she would have to catch herself before she fell.  

An October 1, 2015, VA MRI of the Veteran's left knee revealed small subchondral cysts in the patellofemoral joint.  There were mild degenerative signal abnormalities in the patellar cartilage and surface irregularities in the trochlear cartilage.  There were subtle surface irregularities or fissures in the articular cartilage of the medial femoral condyle.  The medial and lateral menisci were intact, as were the anterior and posterior cruciate ligaments and the medial and lateral collateral ligaments, and the patellar and quadriceps tendons.  The findings were described as a "minor abnormality."  

An October 20, 2015, VA clinical record shows that the Veteran presented to the emergency room complaining of pain in multiple joints which had just occurred while walking in the VA facility when her "knee gave out" and she fell.  She appeared to have chronic knee pain, and laxity, and she had been given a cane but had not been using it.  An October 27, 2015, clinical noted indicated that it appeared that after her fall, she seemed not to have gone to work.  Currently, her main complaint was of back pain.  She was able to walk round with her cane, which she used for her knee issues.  Currently, she had no limp and could walk without a cane in the examining room.  

A December 16, 2015, VAOPT record shows that the Veteran was wearing a knee support on the right knee and walking very gingerly.  She was having continued pain in the left knee and she felt like she was getting more stress or strain on the left knee, because she did not have any support on that side and wanted to have a knee brace to help balance her a little bit better.  She was working at the VA hospital and she was up and down on her feet most of the day.  She was able to carry out her work. On physical examination she had full active knee extension to 0 degrees, but there was moderate discomfort.  On flexion from 90 to 95 degrees, pain was felt.  There was marked patellofemoral crepitation on both sides, slightly worse on the left than the right and this was extremely painful.  There was no knee joint effusion or increased local heat.  Muscle strength was difficult to determine.  It appeared to be approximately 4/5 in the hamstrings and quadriceps muscles.  The knees were stable.  The assessment was that she was having continued bilateral knee pain on the basis of chondromalacia patellae. 

A December 29, 2015, VAOPT record shows that the Veteran was seen for a left knee brace for patella femoral issues.  A second brace just like the one she wore on her right knee, was to be ordered.  

In compliance with the December 2015 Board remand, requesting clarification as to the contents of the July 2014 VA examination, a March 8, 2016, addendum was rendered by the physician that conducted the July 2014 VA examination.  That physician stated that documentation of "+ popping" and loss of function in left knee were subjective reports by veteran during examination dated 7/24/14."  However, there was no objective evidence of this noted or documented on physical examination.  MRIs of knee documented chondromalacia of patella, trochlear cartilage and medial femoral condyle.  There was no documentation of arthritis in 2007 and 2015 MRIs.  

Also in compliance with the December 2015 Board remand, an opinion was obtained on May 6, 2016, from a VA physician which stated that the MRI's of the left knee dated in October 2007, and October 2015 noted mild degenerative  changes which would justify a diagnosis of arthritis of the left knee.  

Rating Principles

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Assigning separate ratings for combination may not be permitted to result in pyramiding under 38 C.F.R. § 4.14 - which prohibits "[t]he evaluation of the same disability under various diagnoses".  See Brady v. Brown, 4 Vet. App. 203, 206 (1993).  See, too, Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (the critical element is if symptoms of one condition are duplicative of or overlapping of another).

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. In other words, ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  Painful motion of a joint with periarticular pathology is to be at rated at least at the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); and Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011).  

38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis, provides that degenerative arthritis is rated on the basis of limitation of motion under appropriate diagnostic codes for the specific joint or joints involved, but that when limitation of motion of the specific joint is noncompensable, a 10 percent rating is warranted for limitation of motion of a major joint or group of minor joints.  With X-ray evidence of arthritis of two or more joint groups without compensable limitation of motion a single disability evaluation of 10 percent may be assigned.  Where, however, the limitation of motion of a specific joint or joints involved is noncompensable under the code for rating based on limited motion, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Standard range of knee motion is from 0 degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.  

Under Diagnostic Code 5260, a noncompensable rating is assigned for flexion limited to 60 degrees.  A rating of 10 percent requires limitation of flexion to 45 degrees.  A rating of 20 percent requires limitation of flexion to 30 degrees, and a rating of 30 percent requires limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, extension limited to 5 degrees warrants a noncompensable rating.  A rating of 10 percent requires limitation of extension to 10 degrees.  A rating of 20 percent requires limitation of extension to 15 degrees.  A rating of 30 percent requires limitation of extension to 20 degrees.  A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed.Reg. 59,990 (2004).  

The holding in Mitchell v. Shinseki, 25 Vet. App. 32, 40-41 (2011) that painful motion without functional loss did not constitute compensable limited motion, was premised on 38 C.F.R. §§ 4.40 and 4.45, but in Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011) it was held that painful motion without functional loss did warrant a minimum compensable evaluation under 38 C.F.R. § 4.59.  

Because Diagnostic Code 5003 requires that "satisfactory of evidence of pain" be "objectively confirmed," a Veteran's testimony, alone, is not enough.  For the minimum compensable rating for motion which is painful but not actually limited to a compensable degree, a claimant's bare statement is not satisfactory evidence of painful motion.  Petitti v. McDonald, 27 Vet. App. 415 (2015) (per curiam) (holding that painful motion may be "objectively confirmed" by either a clinician, including a claimant's assertion of painful joints that is confirmed by a clinician's statement there is a history of "recurrent" joint pain or a layperson who witnessed the Veteran experience difficulty walking, standing, or sitting, or display a facial expression, such as wincing, indicative of pain).  In other words, satisfactory lay evidence of painful motion also includes lay descriptions from other than the Veteran of painful motion; lay observations of witnesses of painful motion, lay statements of observed visible behavior or facial expressions during painful motion, as well as lay reports of  difficulty walking, standing, sitting, or undertaking other activity.  Petitti v. McDonald, 27 Vet. App. 415 (2015) (per curiam).  

38 C.F.R. § 4.71a, Diagnostic Code 5256 provides for a 30 percent rating (and even higher ratings) for ankyloses of a knee in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  

Under Diagnostic Code 5257, which rates impairment resulting from other impairment of the knee, to include recurrent subluxation or lateral instability, a 10 percent rating is assigned with evidence of slight recurrent subluxation or lateral instability of a knee; 20 percent rating is assigned with evidence of moderate recurrent subluxation or lateral instability; and 30 percent rating is assigned with evidence of severe recurrent subluxation or lateral instability.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Compensating a claimant for separate functional impairment under DC 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997) held that arthritis and instability of the same knee may be rated separately under Diagnostic Codes 5003 and 5257.  Subsequently, VAOPGCPREC 9-98 further explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (holding that separate ratings under Diagnostic Code 5260 for limitation of flexion of the knee and Diagnostic Code 5261 for limitation of extension of the knee may be assigned).  

"DC 5257 is unambiguous; by its plain language, it provides compensation [] from impairments of the knee, other than those enumerated elsewhere in the relevant regulations, that cause the symptoms of recurrent subluxation or lateral instability."  Delisle v. McDonald, No. 2014-7084, slip op. at 3 (Fed.Cir. June 18, 2015); Delisle v. McDonald, --- F.3d --- (2015) (noting that this interpretation is consistent with the language of DC 5257 and the remainder of the relevant regulations; and observing that 38 C.F.R. § 4.71a, Diagnostic Code 5284 creates a "catch-all" Diagnostic Code for "Foot Injuries, other;" whereas, Diagnostic Code 5257 is not a "catch-all" provision for rating disorders of the knees (in the absence of past surgery, limited motion of dysfunction from painful motion); and, so, the Federal Circuit was persuaded that Diagnostic Code 5257 was limited to establishing compensation for disabilities causing symptoms specifically enumerated in Diagnostic Code 5257). 

38 C.F.R. § 4.71a, Diagnostic Code 5258 provides for a 20 percent rating for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the knee joint.  

38 C.F.R. § 4.71a, Diagnostic Code 5258 requires "frequent episodes of 'locking,' pain, and effusion into the joint," see Diagnostic Code 5258 (emphasis added).  See, e.g., Camacho v. Nicholson, 21 Vet. App. 360 (2007) (generally discussing the effect of the conjunctive in diagnostic code); see also Watson v. Dep't of the Navy, 262 F.3d 1292, 1299 (Fed. Cir. 2001) (noting that inclusion of conjunctive "and" clearly indicates that all criteria in a regulation must be demonstrated).  

Thus, if there are symptoms as a residual of a meniscectomy (partial removal of semilunar cartilage in the knee) which are subluxation or instability, or limitation of motion, separate ratings for such manifestation may be assigned.  However, 38 C.F.R. § 4.71a, Diagnostic Code 5258 provides for a 20 percent rating for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  A locked knee is "a condition in which the knee lacks full extension and flexion because of internal derangement, usually the result of a torn meniscus."  http://medical-dictionary.thefreedictionary.com/locked+knee.  Thus, locking encompasses limitation of motion such that assigning additional and separate rating for limited knee flexion or extension under, respectively, Diagnostic Codes 5260 or 5261 would constitute pyramiding under 38 C.F.R. § 4.14 and, as such, is prohibited.  See VAOPGCPRECs 23-99 and 9-93.  

McMurray's test is "for torn meniscus" where a "painful 'click' indicates a tear of the medial meniscus" DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1670 (28th ed. 1994).  See Hargrove v. Shinseki, No. 12-1087, slip op. at 3, footnote 1 (U.S. Vet. App. June 23, 2013).  

38 C.F.R. § 4.71a, Diagnostic Code 5259 provides for a 10 percent rating for symptomatic residuals of removal of a semilunar cartilage.  Ratings under DC 5259 require consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal of a semilunar cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98.  

38 C.F.R. § 4.71a, Diagnostic Code 5262 provides for evaluation of impairment of the tibia and fibula.  With malunion and slight knee or ankle disability a 10 percent rating is warranted; with moderate knee or ankle disability a 20 percent rating is warranted; and with marked knee or ankle disability a 30 percent rating is warranted.  For a 40 percent rating there must be nonunion of the tibia or fibula with loose motion, requiring a brace.  38 C.F.R. § 4.71a, DC 5263 provides for a 10 percent rating for genu recurvatum, when acquired, traumatic, with weakness and insecurity in weight-bearing which is objectively demonstrated.  

Under 38 C.F.R. § 4.71a, DC 5055 following a knee replacement (prosthesis) a 100 percent rating is assigned for 1 year following implantation of the prosthesis.  Thereafter, a minimum rating of 30 percent will be assigned.  However, if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is assigned.  

Analysis

In the Court's June 2013 Memorandum decision it was found that the December 2011 Board decision did not contain adequate reasons and bases for denying a rating in excess of 10 percent since May 2, 2007, under 38 C.F.R. § 4.71a, Diagnostic Code 5258, menisceal injury.  With respect to the Veteran's contention that the 2011 Board decision erred in not discussing, inter alia, a finding of pain on McMurray testing in a 2007 VA treatment record and that a medical examination was required to assess this issue further, the Court observed that the 2011 Board decision found that compensation was not warranted under DC 5258 because that DC requires "frequent episodes of 'locking,' pain, and effusion into the joint," and the record contained no such evidence.  Rather, she pointed to no evidence of frequent locking or effusion, and cited to only one episode of pain.  Thus, the 2011 Board decision did not err in its determination that she was not entitled to compensation under DC 5258.  

Addressing DC 5258 based on the evidence obtained since the 2011 Board decision, there is no objective clinical evidence that the Veteran has a dislocated semilunar cartilage.  In fact, the MRIs in 2007 and 2015 yielded no such finding.  Likewise, studies of her left knee have not documented the presence of joint effusion and there is also no objective clinical evidence of any actual episodes of locking of the left knee, much less the required "frequent" episodes.  

The 2015 JMR indicated that the Board's decision in 2015 was inconsistent with the July 2014 VA examiner's report of the Veteran having episodes of joint "locking," pain, and effusion which were all frequent.  However, as that examiner subsequently made clear there were no such actual findings at the time of the 2014 VA examination.  Rather, those comments were not actual clinical findings which were demonstrated on physical examination by the examiner but were the Veteran's subjective complaints which, as the examiner later reported in 2016, were not clinically confirmed.  

While the Veteran does have left knee pain, it must be observed that the current 10 percent rating is assigned analogously based on limitation of motion.  However, she has never had any actual limitation of motion which is compensable under Diagnostic Codes 5260 or 5261.  Specifically, flexion has never been limited to 45 degrees or less and extension has never been limited to 10 degrees or less.  Rather, the current 10 percent rating is assigned based on the adverse impact that the Veteran's pain causes with respect to left knee motion and functional impairment.  In this regard, it was unclear whether the Veteran had actual arthritis in her left knee but a recent VA medical opinion in May 2016 clarifies that MRIs in October 2002 and in 2015 justify such a diagnosis.  Previously, the left knee disability had been diagnosed as chondromalacia, and there was evidence suggesting that she had patellofemoral syndrome.  It was based on these diagnostic impressions that a compensable 10 percent rating was assigned, analogously to arthritis.  Because this analogous rating, using a built-up DC of 5299 and DC 5260 (limitation of flexion) encompasses functional impairment due to pain, the use of that same symptom, i.e., pain, as a basis for a compensable rating under DC 5258 based on frequent episodes of pain alone, and without actual dislocation of a semilunar cartilage and no clinically documented "frequent" episodes of locking or of effusion, would constitute pyramiding under 38 C.F.R. § 4.14, which is prohibited.  While the Veteran is competent to attest to the subjective symptoms which she experiences, she does not have the clinical training, education or expertise to attest that the symptoms she experiences are the type of actual clinical findings which may be required under the rating schedule.  For example, while she may have stiffness, this is not the same as actual locking of her left knee joint.  Similarly, while she may at times have some swelling of the left knee, she is not competent to attest that such swelling is also actual effusion, which occurs inside, i.e., intraarticular, the joint and this is particularly true in light of repeated imaging studies which have found no joint effusion.  

As to the VAOPT finding that the Veteran has genu recurvatum, the Board notes that "[s]ome degree of genu recurvatum (which means backward curving or hyperextended knee) is normal in females, and when acquired, is a finding that occurs as part of other conditions, such as nerve paralysis or osteoarthritis, rather than being a primary diagnosis or disability."  See 68 Fed. Reg. 7017 (February 11, 2003).  In this case, there is no evidence that the Veteran's genu recurvatum is acquired, as is required for a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code5263.  It must also be noted that the Veteran does not have ankylosis of the left knee and has never had left knee surgery.  Thus, compensable ratings are not warranted for anklyosis or symptom excision of a semilunar cartilage under DCs 5256 and 5259.  Similarly, the evidence does not show that she has any impairment of either the left tibia or the left fibula which would warrant a rating under DC 5262.  

Turning next to DC 5257, the Court in June 2013 observed that DC 5257 does not require instability, locking, or effusion; rather, it is based on recurrent subluxation or lateral instability that is either slight, moderate, or severe.  

In this regard, the Court in 2013 declined to address the argument that a 2010 treatment record finding "significant lateral tilt to the patellae" constituted favorable evidence with regard to a compensable rating under Diagnostic Code 5257.  As to this, the July 2014 VA examiner noted that a patellar tilt, while indicating that the patella was not centrally located, was different from patellar subluxation and that while both could occur, they were two separate conditions.  As to this, there is no clinical evidence documenting that the Veteran has had patellar subluxation or, indeed, any actual subluxation of the Veteran's left knee.  

However, as to instability, since May 2, 2007, the Veteran has consistently complained of a sensation of giving way of the left knee.  As to this, she has not only been given a brace for her left knee but she has subsequently sought VA treatment, since she works at a VA medical facility, for episodes of falling.  However, repeated testing of ligamentous stability has not confirmed actual ligamentous laxity.  Nevertheless, and while she has continued to be employed, the 2009 VA examiner found that there was a mild impact as to performing chores and a moderate impact as to shopping and exercising.  Even as recently as 2014 she was given braces specifically to facilitate her desire to continue exercising.  

Given the foregoing, and with the favorable resolution of doubt, the Board is of the opinion that since May 2, 2007, the Veteran is entitled to a rating of no more than 10 percent under DC 5257 for slight left knee instability, in addition to the 10 percent rating already assigned, analogously, under DCs 5299 - 5260.  

In reaching this determination, the Board has considered the doctrine of the favorable resolution of doubt in favor of the Veteran but finds that since May 2, 2007, the preponderance of the evidence is against awarding a rating in excess of 10 percent based on limitation of motion and in favor of a separate rating of no more than 10 percent based on instability of the left knee.  

Extraschedular Consideration

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, but not from considering whether the case should be referred to the Director of VA's Compensation Service for such purpose.  The threshold factor for extraschedular consideration is that the evidence presents such an exceptional disability picture that the schedular ratings are inadequate.  This is done by comparing the level of severity and symptoms of the service-connected disability with the schedular rating criteria and if the latter reasonably describe the disability level and symptoms, then the disability picture is contemplated by the Rating Schedule and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  

In this regard, 38 C.F.R. § 3.321(b)(1) has recently been interpreted to include the possible assignment of an extraschedular rating based on the collective impact of multiple service-connected disorders and fills in the gap left by 38 C.F.R. § 4.16(b) which provides to extraschedular total disability rating based on individual unemployability due to service-connected disabilities.  In other words, the compounding negative effects that one or more service-connected disorders may have upon other service-connected disorders is such that the collective impact of all service-connected disorders could be greater than the impact as calculated by combining the service-connected disorders under 38 C.F.R. § 4.25.  Johnson v. McDonald, 762 F3d. 1362; overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013).  

However, it does not appear that the Federal Circuit held that in all claims for increased ratings that VA must adjudicate the collective impact of all service-connected disabilities, even those not adjudicated on direct appeal, on an extraschedular basis.  Thus, while service-connected for other disorders, consistent with the interpretation of Johnson, the increased rating claim adjudicated herein is the only increased rating claims on appeal at this time, this is the only disability which is considered in the extraschedular analysis, i.e., the impact only of this particular service-connected disorder.  

While the holding in Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria) precludes consideration of improvement in disability by medication when not provided for in applicable schedular rating criteria, and here as noted it is provided for, that holding was limited specifically to the application of schedular rating criteria and does not preclude such consideration in the context of extraschedular consideration.  Here, the Veteran has, at least at times, obtained some relief of pain with medication.  

Comparing the Veteran's current symptoms and disability level of the service-connected left knee disorder to the Rating Schedule, the degree of functional impairment due thereto is contemplated by the Rating Schedule and the scheduar rating assigned herein is adequate.  By regulation, the rating assigned for the service-connected left knee must encompass the factors enumerated at 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Specifically, a wide rating of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and other neurological findings as to strength and sensory function.  In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or malaligned joints, and crepitation.  

Moreover, higher schedular ratings are possible; particularly if the Veteran in the future actually develops further functional impairment, i.e., greater limitation of motion or a greater degree of instability of the left knee.  Indeed, the evidence does not show that there have been no hospitalizations for treatment of the service-connected left knee disorder and surgery for that disability has never been required.  

While it is true that the scheduler rating criteria do not always address the symptoms specifically described by a veteran, this alone does not mean that the rating criteria are inadequate.  38 C.F.R. § 4.1 provides "that percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and that "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."

As to the contention, express or implied, that because the rating criteria are silent as to effects of occupational and daily activities, the rating schedule does not contemplate the total disability picture, this is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the appellant has not demonstrated that the rating schedule is inadequate in any way.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Dedrick v. Shinseki, No. 13-1166, slip op. at 9 (U.S. Vet. App. Apr. 4, 2014)(nonprecedential memorandum decision).  

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran.  Thus, no referral for extraschedular consideration is required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  

Lastly, in Rice v. Shinseki, 22 Vet. App. 447 (2009) it was held that claims for higher evaluations also include a claim for TDIU when an appellant claims an inability to work or there is cogent evidence of unemployability due to service connected disabilities.  On VA psychiatric examination in March 2016 the Veteran reported having been employed since 2008 as an advanced medical support assistant.  She also related a history of continuous employment since 1999.  Moreover, VAOPT records show that the Veteran has continued to be employed at a VA medical facility.  Accordingly, there is no evidence that the Veteran is unemployable.  Thus, the holding in Rice, Id., is not applicable to the current appeal.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for entitlement to TDIU.  




ORDER

Since May 2, 2007, a rating in excess of 10 percent since May 2, 2007 for left knee medial meniscus tear based on limitation of motion is denied. 

Since May 2, 2007, a rating of no more that 10 percent since May 2, 2007 for left knee medial meniscus tear based on instability is granted, subject to applicable law and regulations governing the award of monetary benefits.  



____________________________________________
DEBORAH W. SINGELTON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


